Case: 21-50512     Document: 00516160688         Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  January 10, 2022
                                No. 21-50512
                                                                    Lyle W. Cayce
                            consolidated with
                                                                         Clerk
                                No. 21-50514



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Agustin-Miguel,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 4:20-CR-160-1, 4:21-CR-31-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Francisco Agustin-Miguel appeals his conviction and sentence under
   8 U.S.C. § 1326(a) and (b)(1), respectively, along with the revocation of a
   term of supervised release imposed for his previous illegal-reentry offense.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50512          Document: 00516160688      Page: 2     Date Filed: 01/10/2022




                                         No. 21-50512
                                       c/w No. 21-50514

   Because his appellate brief does not address the validity of the revocation or
   the revocation sentence, he abandons any challenge to that judgment. See
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
           For the first time on appeal, Agustin-Miguel contends that it violates
   the Constitution to treat a prior conviction that increases the statutory
   maximum under § 1326(b) as a sentencing factor, rather than as an element
   of the offense. He correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review.      The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Agustin-Miguel concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda
   Arrellano, 492 F.3d 624, 625–26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2